People v Johnson (2014 NY Slip Op 09015)





People v Johnson


2014 NY Slip Op 09015


Decided on December 24, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 24, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2012-00973
 (Ind. No. 1455-10)

[*1]The People of the State of New York, respondent, 
vChad Johnson, appellant.


Robert C. Mitchell, Riverhead, N.Y. (Kirk R. Brandt of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Thomas C. Costello of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered January 17, 2012, convicting him of murder in the second degree, patronizing a prostitute in the third degree, and aggravated unlicensed operation of a motor vehicle in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant's guilt of murder in the second degree beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342), we nevertheless accord great deference to the jury's opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the verdict on the murder count was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The defendant's contention that the medical examiner who performed the autopsy of the victim should not have been permitted to testify that the victim's death was a homicide is unpreserved for appellate review (see CPL 470.05[2]; People v Odell, 26 AD3d 527, 529). In any event, any error was harmless because there was overwhelming evidence of the defendant's guilt and no significant probability that the error contributed to his convictions (see People v Scruggs, 111 AD3d 966, 967; People v Heath, 49 AD3d 970, 973; People v James, 123 AD2d 644, 645).
The defendant's challenge to certain remarks made by the prosecutor during summation is unpreserved for appellate review (see CPL 470.05[2]). In any event, to the extent that some of the comments were improper, they were harmless, since the evidence of the defendant's guilt was overwhelming and there is no significant probability that the errors might have contributed to his convictions (see People v Crimmins, 36 NY2d 230, 241-242; People v Barcero, 116 AD3d 1060, 1061).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
CHAMBERS, J.P., MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court